DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The applicant is hereby notified that the examiner is treating claim 4 as a "product-by-process” claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and also see MPEP 2113).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. (See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) and also see MPEP 2113).
Claim 4 recites the limitation “The semiconductor device of claim 3, wherein the silicide layer around the S/D regions is formed of the first material and of epitaxial material of the S/D regions, after annealing.” The claim is made from process limitations despite being directed to a device. Thus, the annealing of epitaxial material and the first material does not result in any distinctive structural characteristic other than a silicide containing the first material. For example, a silicide comprising the first material could be deposited, and still meet the same structural characteristics. Thus, the limitation will be interpreted as requiring “wherein the silicide layer around the S/D regions is formed of the first material and of the material of the S/D regions
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  (See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)).
Also note the use of 102/103 rejections for product-by-process claims has been approved by the courts.  (See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), and also see MPEP 2113).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0131171 A1 (“Gwak”).
Gwak teaches:
 
    PNG
    media_image1.png
    346
    675
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    456
    585
    media_image2.png
    Greyscale

[ANNOTATED FIG. 27 along III-III’]

1. A semiconductor device (see e.g. Fig. 27) comprising: 
a source or drain (S/D) contact liner 71 on S/D regions (31, 33, 35), wherein an upper portion (e.g. the top surface and the portions of the S/D regions very near the top surface comprising portions of the sloping side surfaces of the S/D regions; for one example, see top box in ANNOTATED FIG. 27) of the S/D regions comprises the S/D contact liner while a lower portion (the “lower portion” is reasonably interpreted in many ways, e.g. as the bottommost portions of the S/D regions, or e.g. as the lower half of the S/D regions; for one example, see ANNOTATED FIG. 27, where the bottom box may be the lower portion; furthermore, in the ANNOTATED FIG. 27, the lower portion may be the portion of the S/D regions in the box, plus the portions of the S/D region below the box) of the S/D regions is free of the S/D contact liner; 

a silicide layer 67 formed around the upper portion and the lower portion of the S/D regions, the lower portion being underneath the upper portion, wherein the silicide layer is formed between the S/D contact liner and the S/D regions (see ANNOTATED FIG. 27), 

the silicide layer formed on the lower portion being in direct contact with a fill material 39 (see ANNOTATED FIG. 27),

the fill material being an insulating material (para 34) formed directly on a shallow trench isolation (STI) region 23 (para 62), 

wherein a part (see circled part in ANNOTATED FIG. 27) of the fill material is sandwiched in between (Merriam Webster defines “sandwich” as a verb as “to make into or as if into a sandwich; or to make a place for - often used with “in” or “between”; thus, a reasonable interpretation of “sandwiched in between” is “made a place for in between”) and in direct contact with both a portion of the silicide layer on the lower portion and the STI region (see ANNOTATED FIG. 27, where the circled part of the fill is in between 23 and 67 and in direct contact with both 23 and 67);

S/D contacts 72 formed on the S/D contact liner over the S/D regions.  

2. The semiconductor device of claim 1, wherein the S/D regions are formed over one or more fins (para 29).

3. The semiconductor device of claim 1, wherein the S/D contact liner includes a first material formed directly on the S/D regions and a second material formed on the first material (para 80; “may contain Ti, TiN, Ta, TaN, or a combination thereof”).  

4. The semiconductor device of claim 3, wherein the silicide layer around the S/D regions is formed of the first material and of epitaxial material of the S/D regions, after annealing (para 80).

5. The semiconductor device of claim 1, wherein the fill material is formed on the S/D regions (Fig. 27).  

6. The semiconductor device of claim 1, wherein the fill material is formed adjacent to the S/D contact liner (Fig. 27).  

7. The semiconductor device of claim 1, wherein the fill material is formed on the silicide layer (Fig. 27).  

8. The semiconductor device of claim 7, wherein the fill material is a dielectric material (para 27, 65).  

10. The semiconductor device of claim 7, wherein the fill material comprises nitride (para 65).  

11. The semiconductor device of claim 7, wherein the fill material comprises oxide (para 65).  

12. The semiconductor device of claim 1, wherein the silicide layer is a wrap-around- contact (WAC) (it covers not only the top surface but “wraps around” at least one sloping side surface of the S/D region).  

13. The semiconductor device of claim 1, wherein the silicide layer wraps around the S/D regions (it covers not only the top surface but “wraps around” at least one sloping side surface of the S/D region).  

15. The semiconductor device of claim 1, wherein the S/D regions comprise p-type dopants (para 64).  

16. The semiconductor device of claim 1, wherein the S/D regions comprise n-type dopants (para 64).  

17. The semiconductor device of claim 1, wherein the S/D contacts comprise metal (para 80).  

18. The semiconductor device of claim 1, wherein the S/D contacts comprise tungsten (para 80).  

19. The semiconductor device of claim 1, wherein the S/D contacts comprise cobalt (para 80).  

20. The semiconductor device of claim 1, wherein the S/D contact liner comprises a stack of titanium and titanium nitride (para 80, “72 may contain W, WN, Co, Ru, or a combination thereof”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwak in view of US 2011/0303972 A1 (“Saitoh”).
Gwak teaches claim 7, but not wherein the fill material comprises a strained dielectric material. Saitoh teaches wherein the fill material 38 comprises a strained dielectric material (para 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Saitoh to the invention of Gwak. The motivation to do so is that the combination produces the predictable results of straining the narrow portions of the fins, which can lead to improvements in device properties (para 50, 65).



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwak in view of US 2017/0352762 A1 (“Yang”).
Gwak teaches claim 1, but not wherein the silicide layer comprises titanium. Yang teaches wherein the silicide layer comprises titanium (para 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Yang, including the material of the silicide layer, to the invention of Gwak. The motivation to do so is that the combination produces the predictable results of using a material such as Co, Ni, Ti, W, Mo, or other refractory metals known to be capable of being formed in certain thicknesses that are capable of providing a low resistance interface between the source/drain regions and contacts (para 44).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).




Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. Please see above how Gwak meets the newly amended claim limitations.

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819